Citation Nr: 0831090	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment of disability 
compensation benefits in the amount of $10,569.60 for the 
period of May 25, 2005 through July 31, 2006.


REPRESENTATION

Veteran represented by:	Texas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 denial of a waiver of overpayment of VA 
compensation benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his March 2007 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  
Pursuant to an RO inquiry dated in June 2007, however, the 
veteran indicated that he desired a hearing before a VLJ via 
video teleconference.  The veteran's response was dated in 
July 2007.

Nonetheless, by August 2007 letter, the veteran was informed 
that a hearing was scheduled to take place on October 29, 
2007 before a VLJ in Washington, D.C.  

In a September 2007 letter, received in Washington on October 
3, 2007, the veteran asked that his hearing be postponed 
because he was scheduled to be released from prison in 
Florida in mid October and was planning to return to his 
family in Texas upon his release.  He explained that the 
foregoing would leave insufficient time to prepare for the 
hearing.  

Despite the veteran's clear communications regarding his 
hearing preference and his reasonable and timely request for 
a postponement of the hearing, he was marked as failing to 
report for a Central Office (i.e. Washington) hearing on 
October 29, 2007.

Because the record reflects that the veteran changed his 
hearing request, namely from a hearing in Washington to one 
via video teleconference, and because he asked that the 
scheduled Central Office hearing date be postponed well in 
advance of the hearing date, the RO must schedule a hearing 
before a VLJ via video teleconference.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Please arrange for a regional office 
video teleconference hearing for the 
veteran before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


